


Exhibit 10.1












SEVENTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
by and among
ENTERPRISE PRODUCTS COMPANY


EPCO HOLDINGS, INC.
and
ENTERPRISE PRODUCTS HOLDINGS LLC
(formerly named EPE Holdings LLC)
ENTERPRISE PRODUCTS PARTNERS L.P.
ENTERPRISE PRODUCTS OLPGP, INC.
ENTERPRISE PRODUCTS OPERATING LLC
and
OTLP GP, LLC
and
OILTANKING PARTNERS, L.P.

1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1: DEFINITIONS
 
1


 
 
 
 
 
 
1.1
Definitions
 
1


 
1.2
Construction
 
2


 
 
 
 
 
ARTICLE 2: SERVICES
 
 
 
 
 
 
 
 
2.1
EPCO Services
 
2


 
2.2
EPCO Compensation
 
2


 
2.3
Dispute Regarding Services or Calculation of Costs
 
3


 
2.4
Invoices
 
3


 
2.5
Disputes; Default
 
3


 
2.6
Input Regarding EPCO Services
 
4


 
2.7
Limitation Regarding EPCO Services
 
4


 
2.8
Representations Regarding Use of Services
 
4


 
2.9
Disclaimer of Warranties; Limitation of Liability
 
4


 
2.10
Force Majeure
 
5


 
2.11
Affiliates
 
5


 
2.12
Dedication of EPCO Employees
 
5


 
2.13
Term and Termination
 
6


 
 
 
 
 
ARTICLE 3: OWNERSHIP OF WORK PRODUCT; AUDIT RIGHTS: DISCLOSURE OF COMPENSATION
 
7


 
 
 
 
 
 
3.1
Ownership of Work Product
 
7


 
3.2
Audit Rights
 
7


 
3.3
Disclosure of Compensation
 
8


 
 
 
 
 
ARTICLE 4: INDEMNIFICATION
 
8


 
 
 
 
 
 
4.1
Indemnification by EPCO
 
8


 
4.2
Indemnification by MLP Group Parties
 
9


 
4.3
Negligence; Strict Liability
 
9


 
 
 
 
 
ARTICLE 5: OTHER AGREEMENTS
 
10


 
 
 
 
 
 
5.1
Insurance Matters
 
10


 
5.2
EPCO’s Employees
 
10


 
5.3
EPCO Group License and Participation in MLP Group Agreements
 
11


 
 
 
 
 
ARTICLE 6: MISCELLANEOUS
 
11


 
 
 
 
 
 
6.1
Choice of Law; Submission to Jurisdiction
 
11


 
6.2
Notices
 
11


 
6.3
Entire Agreement; Supersedure
 
11


 
6.4
Effect of Waiver of Consent
 
12


 
6.5
Amendment or Modifications
 
12




2

--------------------------------------------------------------------------------




 
6.6
Assignment
 
12


 
6.7
Counterparts
 
12


 
6.8
Severability
 
12


 
6.9
Further Assurances
 
12


 
6.10
Withholding or Granting of Consent
 
12


 
6.11
U.S. Currency
 
12


 
6.12
Laws and Regulations
 
13


 
6.13
Negation of Rights of Third Parties
 
13


 
6.14
No Recourse Against Officers, Directors, Managers or Employees
 
13


 
6.15
Relationship of Parties
 
13


 
6.16
Prior Releases
 
13


 
 
 
 
 

-ii-


Exhibit A - Definitions
Schedule 2.12 - Dedicated Employees



3

--------------------------------------------------------------------------------




SEVENTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT


THIS SEVENTH AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”) is entered into on October 17, 2014 but effective as of October 1,
2014 (the “Effective Date”), by and among: (i) Enterprise Products Company, a
Texas corporation (“EPCO”), and EPCO Holdings, Inc., a Delaware corporation
(“EPCO Holdings”); (ii) Enterprise Products Holdings LLC, a Delaware limited
liability company (formerly named EPE Holdings, LLC) and the current general
partner of EPD (as defined below) (“EPD GP”), Enterprise Products Partners L.P.,
a Delaware limited partnership (“EPD”), Enterprise Products Operating LLC, a
Texas limited liability company (“EPOLLC”), and Enterprise Products OLPGP, Inc.,
a Delaware corporation and the managing member of EPOLLC (“EPD OLPGP”); (iii)
OTLP GP, LLC, a Delaware limited liability company and the general partner of
Oiltanking (as defined below) (“OTLP GP”), and Oiltanking Partners, L.P., a
Delaware limited partnership (“Oiltanking”). Capitalized terms not otherwise
defined below have the meanings ascribed to such terms as set forth on Exhibit A
to this Agreement.
R E C I T A L S
The purpose of this Agreement is to amend and restate, in its entirety, that
certain Sixth Amended and Restated Administrative Services Agreement, as amended
on and effective September 7, 2011 (the “Sixth Amendment”), to give effect to
transactions contemplated by that certain Contribution and Purchase Agreement
dated as of October 1, 2014 between EPD and Oiltanking Holding Americas, Inc.
(“OTNA”) and Oiltanking Holdco, LLC, pursuant to which, effective October 1,
2014, EPD has purchased 100% of the equity interests in OTLP GP and common units
and subordinated units in Oiltanking.
The Parties hereto desire, by their execution of this Agreement, to evidence the
terms and conditions pursuant to which (i) the EPCO Group will provide certain
services to each MLP Group on and after the Effective Date and (ii) a variety of
additional matters will be handled among the EPCO Group and each MLP Group on
and after the Effective Date.
A G R E E M E N T S
NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
ARTICLE 1: DEFINITIONS
1.1    Definitions. The definitions listed on Exhibit A shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.

4

--------------------------------------------------------------------------------




1.2    Construction. Unless the context requires otherwise: (a) any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) the terms “include”, “includes”, “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.
ARTICLE 2: SERVICES
2.1    EPCO Services.
(a)    During the Term, subject to the terms of this Article 2 and in exchange
for the reimbursement described in Section 2.2, the EPCO Group hereby agrees to
provide each MLP Group with such selling, general and administrative services
and such management and operating services as directed by the applicable General
Partner, and as may be necessary to manage and operate the business, properties
and assets of such MLP Group in accordance with Prudent Industry Practices; it
being understood and agreed by the Parties that in connection with the provision
of such services, EPCO shall employ or otherwise retain the services of such
personnel as may be necessary to cause the business, properties and assets of
such MLP Group to be so managed and operated (individually, an “EPCO Service”
and, collectively, the “EPCO Services”).
(b)    Notwithstanding anything to the contrary in this Agreement, the Parties
recognize and agree that each General Partner, along with any required approval
of its Audit and Conflicts Committee, shall have the exclusive authority to
appoint an independent accounting firm to audit the financial statements of its
MLP Group.
2.2    EPCO Compensation. As compensation for the provision by the EPCO Group of
the EPCO Services to each member of the applicable MLP Group, the EPCO Group
shall be entitled to receive, and each General Partner agrees to pay or cause
another member of its MLP Group to pay to the applicable member of the EPCO
Group, without duplication, an amount equal to the sum of all costs and expenses
(direct or indirect) incurred by such member of the EPCO Group which are
directly or indirectly related to the business or activities of such MLP Group
(including, without limitation, expenses, direct or indirect, reasonably
allocated to such MLP Group by the EPCO Group). In addition, each General
Partner shall pay or cause another member of its MLP Group to pay all sales,
use, excise, value added or similar taxes (together with any penalties, fines or
interest thereon), if any, that may be applicable from time to time in respect
of the EPCO Services provided to such MLP Group by the EPCO Group. The aggregate
amount payable by each MLP Group to the EPCO Group pursuant to this Section 2.2
with respect to a given period of time shall be referred to herein as the
“Administrative Services Fee.” It is the intention of the Parties that the
Administrative Services Fee with respect to each MLP Group represents fair and
reasonable compensation to the EPCO Group for such MLP Group’s allocable share
of all general and administrative expenses, capital expenses and other costs for

5

--------------------------------------------------------------------------------




Shared Services borne or performed by the EPCO Group for the benefit of any
member of such MLP Group.
2.3    Dispute Regarding Services or Calculation of Costs. Should there be a
dispute over the nature or quality of the EPCO Services, or the calculation and
allocation of any Administrative Services Fee, relating to any of the EPCO
Services, EPCO and the applicable General Partner, on behalf of its MLP Group,
shall first attempt to resolve such dispute, acting diligently and in good
faith, using the past practices of such Parties and documentary evidence of
costs as guidelines for such resolution. If EPCO and such General Partner are
unable to resolve any such dispute within thirty days, or such additional time
as may be reasonable under the circumstances, the dispute shall be referred to
the Audit and Conflicts Committee of such General Partner. EPCO shall provide to
such General Partner a quarterly statement indicating the total EPCO Group costs
and expenses allocated to all of the applicable MLP Group and a detailed
statement of the EPCO Group costs and expenses that are allocated to such MLP
Group and representative of such MLP Group’s Administrative Service Fee
(including an explanation of such allocation, which shall generally be
consistent from period to period). The Parties agree that the Audit and
Conflicts Committee of such General Partner shall have the authority to settle
any such dispute, in its sole discretion, recognizing that it is the intent of
all Parties that all shared expenses or services be allocated among the EPCO
Group and such MLP Group on a fair and reasonable basis.
2.4    Invoices. EPCO shall invoice the appropriate member of each MLP Group (in
care of the applicable General Partner, as billing agent for its MLP Group (the
“Billing Agent”)) on or before the last day of each month for the estimated
Administrative Services Fee expected to be incurred by the EPCO Group for the
next succeeding month, plus or minus any adjustment necessary to correct prior
estimated billings to actual billings. All invoices shall be due and payable on
the last day of the month which the invoice covers. Upon request from the
Billing Agent, EPCO shall furnish in reasonable detail a description of the EPCO
Services performed by the EPCO Group for the applicable MLP Group during any
month or other relevant period.
2.5    Disputes; Default. Notwithstanding any provision of this Article 2 to the
contrary, should any General Partner fail to cause a member of its MLP Group to
pay to EPCO, as agent for, and acting on behalf of, the EPCO Group, when due,
any amounts owing in respect of the applicable EPCO Services, except as set
forth in the third succeeding sentence, upon 30 days’ notice, EPCO, as agent
for, and acting on behalf of, the EPCO Group, may terminate this Article 2 (as
it relates to such MLP Group) as to those EPCO Services that relate to the
unpaid portion of the invoice. Should there be a dispute as to the propriety of
invoiced amounts, the applicable Billing Agent shall cause a member of its MLP
Group to pay all undisputed amounts on each invoice, but shall be entitled to
withhold payment of any amount in dispute and shall promptly notify EPCO of such
disputed amount. EPCO shall promptly provide such Billing Agent with records
relating to the disputed amount so as to enable EPCO and the applicable General
Partner to resolve the dispute. So long as such parties are attempting in good
faith to resolve the dispute, EPCO shall not be entitled to terminate the EPCO
Services that relate to the disputed amount.

6

--------------------------------------------------------------------------------




2.6    Input Regarding EPCO Services. Any records, information or other input
from an MLP Group that is necessary for the EPCO Group to perform any EPCO
Services for such MLP Group shall be submitted, upon EPCO’s written request
therefor to the applicable General Partner, to EPCO, as agent for, and on behalf
of, the EPCO Group, by such MLP Group. If such MLP Group fails to supply such
records, information or other input to EPCO and such failure renders the EPCO
Group’s performance of any such EPCO Services unreasonably difficult, in EPCO’s
reasonable judgment, EPCO, as agent for, and acting on behalf of, the EPCO
Group, upon reasonable notice to such General Partner, may refuse to perform
such EPCO Services for such MLP Group until such records, information or other
input is supplied.
2.7    Limitation Regarding EPCO Services. The MLP Group Parties hereto
acknowledge that the EPCO Group shall only be required to perform and provide
(i) those EPCO Services with respect to the business of each MLP Group as
operated on the Effective Date, and (ii) such additional EPCO Services as may be
mutually agreed orally or in writing by EPCO and the applicable General Partner
(or other members of such MLP Group), which agreement regarding additional or
fewer EPCO Services shall reflect an appropriate adjustment to the applicable
Administrative Services Fee. The EPCO Group shall not be required to perform any
EPCO Services hereunder for the benefit of any Person other than each MLP Group.
2.8    Representations Regarding Use of Services. The MLP Group Parties hereto
represent and agree that they will use (and cause any other MLP Group members
controlled by them to use) the EPCO Services only in accordance with all
applicable federal, state and local laws and regulations, and in accordance with
the reasonable conditions, rules, regulations, and specifications that may be
set forth in any manuals, materials, documents, or instructions furnished from
time to time by the EPCO Group to each MLP Group. EPCO, as agent for, and acting
on behalf of, the EPCO Group, reserves the right to take all actions, including,
without limitation, termination of any portion of the EPCO Services for an MLP
Group that it reasonably believes is required to be terminated in order to
assure compliance with applicable laws and regulations.
2.9    Disclaimer of Warranties; Limitation of Liability. (a) The EPCO Services
shall be provided in accordance with the Services Standard. EXCEPT AS SET FORTH
IN THE PRECEDING SENTENCE, THE EPCO GROUP MAKES NO (AND HEREBY DISCLAIMS AND
NEGATES ANY AND ALL) WARRANTIES, CONDITIONS OR REPRESENTATIONS WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE EPCO SERVICES, INCLUDING ANY AND ALL
IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR
SUITABILITY FOR ANY PURPOSE (WHETHER THE EPCO GROUP KNOWS, HAS REASON TO KNOW,
HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER
ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE
OF DEALING. HOWEVER, IN THE CASE OF OUTSOURCED SERVICES PROVIDED SOLELY FOR AN
MLP GROUP, IF THE THIRD-PARTY PROVIDER OF SUCH SERVICES MAKES AN EXPRESS
WARRANTY TO SUCH MLP GROUP, THE APPLICABLE GENERAL PARTNER IS ENTITLED TO CAUSE
THE EPCO GROUP TO RELY ON AND TO ENFORCE SUCH WARRANTY.

7

--------------------------------------------------------------------------------




(b)     IN NO EVENT SHALL THE EPCO GROUP OR ANY OF THEIR RESPECTIVE AFFILIATES
BE LIABLE TO ANY OF THE PERSONS RECEIVING ANY EPCO SERVICES OR TO ANY OTHER
PERSON FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR
SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE,
REGARDLESS OF WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES, OR
OTHERS MAY BE WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE
AT FAULT, EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A THIRD PARTY.
2.10    Force Majeure. The EPCO Group shall have no obligation to perform the
EPCO Services, and shall not be liable for any expense, loss or damage
whatsoever arising out of any interruption, delay or failure to perform any EPCO
Services under this Agreement, if its failure to do so is caused by or results
from any act of God, governmental action (including any nation, state,
territory, province or other political subdivision thereof), natural disaster,
strike, riot, failure of essential equipment, act of a public enemy, act of
terrorism, or any other cause or circumstance, whether similar or dissimilar to
the foregoing causes or circumstances, beyond the reasonable control of the EPCO
Group. In any such event, the EPCO Group’s obligations hereunder shall be
postponed for such time as its performance is suspended or delayed on account
thereof. EPCO, as agent for, and acting on behalf of the EPCO Group, will
promptly notify the applicable MLP Group, either orally or in writing, upon
learning of the occurrence of such event of force majeure. Upon the cessation of
the force majeure event, the EPCO Group will use its commercially reasonable
efforts to resume its performance with the least practicable delay.
2.11    Affiliates. At its election, the EPCO Group may cause one or more of
their respective Affiliates or third party contractors reasonably acceptable to
the applicable General Partner to provide any such EPCO Service; provided,
however, EPCO shall remain responsible for the provision of such EPCO Service in
accordance with this Agreement.
2.12    Dedication of EPCO Employees. The EPCO Group shall cause employees of a
member of the EPCO Group (and may cause other third parties pursuant to a
services agreement, including an Employee Matters Agreement or Transition
Services Agreement with Oiltanking North America, LLC) initially set forth on
Schedule 2.12 (to the extent such positions currently exist) to perform EPCO
Services exclusively for the benefit of the corresponding Oiltanking Group
member or its successor set forth on Schedule 2.12. In addition, EPCO shall
designate and cause such additional personnel necessary to provide EPCO Services
exclusively for the benefit of such entities or any other Oiltanking Group
member or its successor as OTLP GP shall reasonably request.

8

--------------------------------------------------------------------------------




2.13    Term and Termination.
(a)    In addition to the termination of particular EPCO Services as provided in
Section 2.5, the EPCO Group may exclude any particular services from the scope
of EPCO Services at any time without penalty by giving notice of such
termination to the other Parties, with the effective date being not less than 60
days following notice of any exclusion of particular services or such other
effective date as may be agreed upon by the Parties.
(b)    EPCO and EPCO Holdings, on behalf of the EPCO Group, may terminate this
Agreement at any time without penalty by giving notice of such termination to
the other Parties, with the effective date being not less than 180 days
following notice of termination, or such other effective date as may be agreed
upon by the Parties.
(c)    EPCO and EPCO Holdings, on behalf of the EPCO Group, may, upon either MLP
Group’s material breach of this Agreement, terminate this Agreement at any time
with respect to such MLP Group if (i) such breach is not remedied within 45 days
(or 30 days in the event of a material breach arising out of the failure to make
payment hereunder) after the applicable General Partner’s receipt of written
notice thereof, or such longer period as is reasonably required to cure such
breach, provided that such General Partner commences or causes such MLP Group to
cure such breach, and (ii) such breach is continuing at the time notice of
termination is delivered to such General Partner.
(d)    Each General Partner, on behalf of its MLP Group, upon the EPCO Group’s
material breach of this Agreement, may terminate this Agreement with respect to
such MLP Group if (i) such breach is not remedied within 45 days (or 30 days in
the event of a material breach arising out of the failure to make payment
hereunder) after EPCO’s receipt (on behalf of the EPCO Group) of written notice
thereof from such General Partner, or such longer period as is reasonably
required to cure such breach, provided that the EPCO Group commences to cure
such breach, and (ii) such breach is continuing at the time notice of
termination is delivered by such General Partner to EPCO (acting on behalf of
the EPCO Group).
(e)    If this Agreement is terminated in accordance with this Section 2.13 or
otherwise at the end of the Term, all rights and obligations under this
Agreement shall cease except for (i) obligations that expressly survive
termination of this Agreement, (ii) liabilities and obligations that have
accrued prior to such termination, and (iii) the obligation to pay any portion
of amounts payable under Article 2 and under Section 5.3(b) (if applicable) that
have accrued prior to such termination, even if such amounts have not become due
and payable at that time.

9

--------------------------------------------------------------------------------




(f)    The provisions of Article 2 (with respect to unpaid amounts hereunder),
Section 2.2, Article 3, Article 4, Section 5.3(b) (with respect to any unpaid
amounts hereunder) and Article 6 shall survive the termination of this
Agreement.
ARTICLE 3: OWNERSHIP OF WORK PRODUCT; AUDIT RIGHTS: DISCLOSURE OF COMPENSATION
3.1        Ownership of Work Product.
(a)    The work produced by the EPCO Group under the terms of this Agreement in
connection with the performance of the EPCO Services for an MLP Group,
including, without limitation, all work papers, drafts, notes, reports, extracts
and other written or electronic recordings, developed in connection with the
performance of the EPCO Services for such MLP Group hereunder, but excluding,
without limitation, the books and records of the EPCO Group not relating to the
performance of the EPCO Services (the “Work Product”), shall be the property of
such MLP Group. The EPCO Group shall have no right or interest in such Work
Product, but the EPCO Group (i) shall be and is hereby granted an irrevocable,
royalty-free, non-exclusive and non-transferable right and license to use and
maintain originals or copies of such Work Product (A) to perform the EPCO
Services hereunder and (B) in connection with any other books and records
required to be maintained by the EPCO Group under applicable tax, accounting, or
other regulatory requirements, or for other permitted EPCO Group business
purposes, and (ii) may share MLP Group information and any Work Product with its
Affiliates, agents and representatives as reasonably necessary to perform the
EPCO Services, all in accordance with the limitations, duties and obligations
imposed by this Agreement, including this Section 3.1.
(b)    Each of the Parties acknowledges and agrees that a breach by it of its
obligations under this Section 3.1 would cause irreparable harm to the other
Parties and that monetary damages would not be adequate to compensate the harmed
Parties. Accordingly, the breaching Parties agree that the harmed Parties shall
be entitled to immediate equitable relief, including a temporary or permanent
injunction, to prevent any threatened, likely or ongoing violation by the
breaching Parties, without the necessity of posting bond or other security. Each
of the harmed Parties’ right to equitable relief shall be in addition to other
rights and remedies available to the harmed Parties for monetary damages or
otherwise to the extent permitted under this Agreement.
3.2    Audit Rights. At any time during the Term and for one year thereafter, to
the extent necessary to verify the performance by the EPCO Group of its
obligations under this Agreement, any General Partner, on behalf of its MLP
Group, shall have the right, at such MLP Group’s expense, to audit, examine and
make copies of the books and records of the EPCO Group relating to the provision
of the EPCO Services to such MLP Group and the determination of the related
Administrative Services Fee (the “Audit Right”). Such General Partner may
exercise the Audit Right through any agent or employee of such General Partner
or such auditors as such General Partner may determine in its sole discretion.
Such General Partner shall (i) exercise the Audit Right only upon reasonable
notice to EPCO during normal business hours and

10

--------------------------------------------------------------------------------




(ii) use its reasonable efforts to conduct the Audit Right in such a manner as
to minimize the inconvenience and disruption to EPCO.
3.3    Disclosure of Compensation. EPCO, on behalf of the EPCO Group, shall
disclose to each General Partner the amount of compensation or other
remuneration of any EPCO Group employees who are executive officers or directors
of such General Partner or the applicable Partnership, to the extent required
for the applicable MLP Group to comply with the requirements of applicable law,
including applicable Federal securities laws.
ARTICLE 4: INDEMNIFICATION
4.1    Indemnification by EPCO.
(a)    From and after the date hereof and subject to the remaining provisions of
this Section 4.1, EPCO, on behalf of the EPCO Group, shall indemnify, defend and
hold harmless each MLP Group from and against any loss, cost, claim, liability,
prepayment or similar penalty, damage, expense, attorneys fees, judgment, award
or settlement of any kind or nature whatsoever (other than out-of-pocket costs
and expenses incurred by such MLP Group in connection with the discharge by the
EPCO Group of the EPCO Group’s obligations pursuant to Section 4.1(c))
(collectively, “Losses”) incurred by such MLP Group in connection with the
Excluded Liabilities; provided, however, in no event shall such indemnification
obligation, or the term “Losses,” cover or include exemplary, punitive, special,
consequential, indirect, or incidental damages or lost profits suffered by such
MLP Group in connection with the Excluded Liabilities, except to the extent such
exemplary, punitive, special, consequential, indirect or incidental damages or
lost profits are actually paid by any member of such MLP Group to a third party.
(b)    The EPCO Group, shall have the right to control all aspects of the
defense of any claims (and any counterclaims) related to the Excluded
Liabilities, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of each General Partner, on
behalf of its applicable MLP Group, unless (i) it includes a full release of the
applicable members of such MLP Group from such matter or issues, as the case may
be, or (ii) following such settlement there is no realistic scenario under which
such MLP Group could be held liable for such matter or issues.
(c)    The MLP Group Parties hereto agree, at their own cost and expense, to
cooperate fully with the EPCO Group with respect to all aspects of the defense
of any claims related to the Excluded Liabilities, including, without
limitation, the prompt furnishing to the EPCO Group of any correspondence or
other notice relating thereto that any member of the applicable MLP Group may
receive, permitting the names of the applicable members of such MLP Group to be
utilized in connection with such defense and the making available to the EPCO
Group of any files, records or other information of such MLP Group that EPCO, on
behalf of the EPCO Group, considers relevant to such defense; provided, however,
that in connection therewith the EPCO Group agrees to use reasonable efforts to
minimize the impact thereof on the

11

--------------------------------------------------------------------------------




operations of such MLP Group. In no event shall the obligation of an MLP Group
to cooperate with the EPCO Group as set forth in the immediately preceding
sentence be construed as imposing upon such MLP Group an obligation to hire and
pay for counsel in connection with the defense of any claims related to the
Excluded Liabilities.
4.2    Indemnification by MLP Group Parties. Each MLP Group Party, jointly and
severally, hereby agrees to indemnify, defend and hold harmless EPCO and its
stockholders and Affiliates and their respective directors, managers, officers,
employees and agents (an “EPCO Indemnified Party”) from and against any loss,
cost, claim, liability, prepayment or similar penalty, damage, expense,
attorneys’ fees, judgment, award or settlement of any kind or nature whatsoever
(collectively, “EPCO Losses”) incurred by one or more of the EPCO Indemnified
Parties, whether based on contract, tort, or pursuant to any statute, rule or
regulation, and regardless of whether the EPCO Losses are foreseeable or
unforeseeable, all to the extent that such EPCO Losses are in respect of or
arise from claims by a third party relating to (i) any acts or omissions of the
EPCO Indemnified Parties in connection with furnishing, or failing to furnish,
any of the EPCO Services, solely to the extent that (x) such acts or omissions
were performed for the benefit of any member of the MLP Group of which such MLP
Group Party is a member, and (y) such EPCO Services were performed in accordance
with the Services Standard; provided, that such MLP Group Parties shall not be
obligated to indemnify or hold harmless the EPCO Indemnified Parties from and
against any EPCO Losses to the extent they result from the gross negligence or
willful misconduct of any EPCO Indemnified Party; and provided, further, in no
event shall such indemnification obligation, or the term “EPCO Losses,” cover or
include exemplary, punitive, special, consequential, indirect, or incidental
damages or lost profits suffered by the EPCO Indemnified Parties in connection
with the EPCO Services, except to the extent such exemplary, punitive, special,
consequential, indirect or incidental damages or lost profits are actually paid
by the EPCO Indemnified Party to a third party.
4.3    Negligence; Strict Liability. Except as expressly provided in Section
4.2, the defense and indemnity obligations in Section 4.2 shall apply regardless
of cause or negligent acts or omissions (including sole negligence, concurrent
negligence or strict liability), breach of duty (statutory or otherwise),
violation of law or other fault of any indemnified Party, or any pre-existing
defect; provided, however, that this provision shall not apply to the gross
negligence or willful misconduct of any indemnified Party or in any way limit or
alter any qualifications set forth in such defense and indemnity obligations
expressly relating to gross negligence, willful misconduct or breach of this
agreement. The Parties agree that this statement complies with the requirement
known as the “express negligence rule” to expressly state in a conspicuous
manner and to afford fair and adequate notice that this article has provisions
requiring one Party to be responsible for the negligence, strict liability or
other fault of another Party.

12

--------------------------------------------------------------------------------




ARTICLE 5: OTHER AGREEMENTS
5.1    Insurance Matters. EPCO, on behalf of the EPCO Group, hereby agrees to
cause each MLP Group to be named as insureds or additional insureds in the EPCO
Group’s insurance program, as in effect from time to time, other than with
respect to workers’ compensation coverage. Subject to Section 2.5, each member
of each MLP Group shall be allocated, and pay for, such insurance coverage in an
amount equal to the EPCO Group’s cost of insuring the assets and operations of
such entities.
5.2    EPCO’s Employees.
(a)    The obligation of a Billing Agent to cause a member of its MLP Group to
pay the Administrative Services Fee shall, as such obligation relates to the
EPCO Group’s expenses incurred to compensate its employees and retained third
parties providing the EPCO Services to such MLP Group, reimburse the EPCO Group
for the appropriate pro rata cost of such employees’ compensation and benefits,
including without limitation salaries, wages, bonuses, benefits, social security
and other taxes, workers compensation insurance, retirement and insurance
benefits, training, and all other direct and indirect costs incurred by the EPCO
Group with respect to providing such employee compensation and benefits and
third party costs. Such Billing Agent shall not be obligated to cause such
member of its MLP Group to pay any amount directly to EPCO’s employees or any
retained third party; provided, however, if the EPCO Group ever fails to pay any
employee or any retained third party providing EPCO Services to such MLP Group
within 30 days following the date such employee’s or such retained third party’s
payment is due:
(i)    such Billing Agent or any Affiliate of such Billing Agent may, but shall
not be required to, (w) pay such employee or retained third party directly, (x)
employ such employee or retained third party directly, (y) notify EPCO, acting
as agent for, and on behalf of, the EPCO Group, and begin to pay all employees
or retained third parties providing EPCO Services directly, or (z) notify EPCO,
acting as agent for, and on behalf of, the EPCO Group, that the portion of this
Agreement relating to the EPCO Services is terminated and employ directly any or
all of such employees or retained third parties, or employ or retain such other
individuals and entities as such Billing Agent and such Billing Agent’s
Affiliates may choose in their sole discretion, and
(ii)    EPCO, on behalf of the EPCO Group, shall reimburse such Billing Agent
for any amount that such Billing Agent or such Billing Agent’s Affiliate paid to
the EPCO Group, for the EPCO Group’s employees and retained third parties
providing the EPCO Services, that the EPCO Group did not pay to, or on behalf
of, such employees or retained third parties.
(b)    Notwithstanding anything in Section 5.2(a) to the contrary, any General
Partner shall have the right, at any time upon at least 90 days’ notice to EPCO,
on behalf of the EPCO Group, to terminate the portion of this Agreement relating
to the EPCO Services performed for such General Partner’s applicable MLP Group
and to employ any or all of EPCO’s employees and retained third parties
providing the EPCO Services directly, or employ or retain

13

--------------------------------------------------------------------------------




such other individuals and entities as such General Partner or its Affiliates
may choose in their sole discretion.
5.3    EPCO Group License and Participation in MLP Group Agreements.
(a)    Each of the MLP Group Parties hereby grants, and will cause its
respective MLP Group Affiliates to grant, to EPCO and its Affiliates an
irrevocable, royalty-fee, non-exclusive and non-transferable right and license
to use, during the term of this Agreement, any intellectual property provided by
such MLP Group Party or its Affiliates to the extent used in the performance of
the EPCO Services or, if requested by EPCO, to an extent not used in the
performance of the EPCO Services. EPCO agrees that EPCO and its Affiliates will
reimburse the applicable MLP Group for its pro rata share of all costs and
expenses (direct and indirect) associated with such licenses to the extent used
by EPCO or its Affiliates in the business of EPCO and its Affiliates.
(b)    To the extent reasonably requested by EPCO, on behalf of the EPCO Group,
the applicable General Partner shall cause Shared Services or materials provided
under MLP Group agreements or contracts to be provided to the EPCO Group,
provided EPCO, on behalf of the EPCO Group, agrees to reimburse the applicable
MLP Group for its pro rata share of all costs and expenses (direct or indirect)
associated with such services or materials under the MLP Group agreements.
ARTICLE 6: MISCELLANEOUS
6.1    Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the exclusive jurisdiction of the state and federal courts in the
State of Texas and to exclusive venue in Houston, Harris County, Texas.
6.2    Notices. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given (a) by
depositing same in the United States mail or by nationally recognized overnight
courier, addressed to the Party to be notified, postpaid and registered or
certified with return receipt requested, (b) by delivering such notice in person
or (c) by facsimile to such Party. Notice given by personal delivery, mail or
overnight courier shall be effective upon actual receipt. Notice given by
facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.2; provided, that any
notices required to be delivered to any Party that is a member of an MLP Group
shall be deemed delivered by delivery of such notice to the General Partner of
such MLP Group.
6.3    Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts

14

--------------------------------------------------------------------------------




or agreements among the parties, whether oral or written, relating to the
matters contained herein.
6.4    Effect of Waiver of Consent. No Party’s express or implied waiver of, or
consent to, any breach or default by any Party in the performance by such Party
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such Party of
the same or any other obligations of such Party hereunder. Failure on the part
of a Party to complain of any act of any Party or to declare any Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until the applicable statute of
limitations period has run.
6.5    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the agreement of all the Parties affected by any such
amendment; provided, however, no Partnership may, without the prior approval of
its Audit and Conflicts Committee, agree to any amendment or modification of
this Agreement that, in the reasonable discretion of its General Partner will
materially and adversely affect the limited partners of such Partnership.
6.6    Assignment. This Agreement may not be assigned by any Party without the
consent of all of the other Parties; provided, EPCO may delegate its obligations
hereunder in accordance with Section 2.11 above.
6.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.
6.8    Severability. If any provision of this Agreement or the application
thereof to any Party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Parties or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
6.9    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
6.10    Withholding or Granting of Consent. Unless the consent or approval of a
Party is expressly required not to be unreasonably withheld (or words to similar
effect), each Party may, with respect to any consent or approval that it is
entitled to grant pursuant to this Agreement, grant or withhold such consent or
approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.
6.11    U.S. Currency. All sums and amounts payable or to be payable pursuant to
the provisions of this Agreement shall be payable in coin or currency of the
United States of America

15

--------------------------------------------------------------------------------




that, at the time of payment, is legal tender for the payment of public and
private debts in the United States of America.
6.12    Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party hereto shall be required to take any act, or fail to take
any act, under this Agreement if the effect thereof would be to cause such Party
to be in violation of any applicable law, statute, rule or regulation.
6.13    Negation of Rights of Third Parties. The provisions of this Agreement
are enforceable solely by the Parties, and no limited partner of a Partnership
or other Person shall have the right to enforce any provision of this Agreement,
or to bring any claim, cause of action or seek any remedy or any right of any
kind, or to compel any Party to comply with the terms of this Agreement.
6.14    No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of EPCO,
either General Partner or their respective Affiliates.
6.15    Relationship of the Parties. Nothing in this Agreement shall be
construed to create a partnership or joint venture or give rise to a fiduciary
or similar relationship of any kind.
6.16    Prior Releases. The parties to this Agreement hereby acknowledge and
agree that the releases applicable under Article VII of the Sixth Amendment
shall remain in full force and effect with respect to the parties to the Sixth
Amendment, but such other parties are not parties to, or entitled to any rights
or obligations under, this Agreement.


[SIGNATURE PAGES FOLLOW]





16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.
  
ENTERPRISE PRODUCTS COMPANY
  
  
  
  
  
By:
 
/s/ Richard H. Bachmann
 
  
Name:
 
Richard H. Bachmann
 
  
Title:
 
President and Chief Executive Officer
 
  
  
  
  
  
Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200
 
 
 
EPCO HOLDINGS, INC.
 
  
 
  
 
By:
 
/s/ Richard H. Bachmann
 
 
Name:
 
Richard H. Bachmann
 
 
Title:
 
President and Chief Executive Officer
 
 
  
 
  
 
Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-6500
 
 





























Signature Page to Seventh Amended and Restated
Administrative Services Agreement

17

--------------------------------------------------------------------------------








 
ENTERPRISE PRODUCTS PARTNERS L.P.
 
 
 
 
 
 
 
ENTERPRISE PRODUCTS HOLDINGS LLC,
Individually and as Sole General Partner of
Enterprise Products Partners L.P.
 
 
 
 
ENTERPRISE PRODUCTS OPERATING LLC
 
 
 
 
ENTERPRISE PRODUCTS OLPGP, INC.,
Individually and as Sole Manager of
Enterprise Products Operating LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael A. Creel
 
 
Michael A. Creel
 
 
Chief Executive Officer
 
 
 
 


Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200

































Signature Page to Seventh Amended and Restated
Administrative Services Agreement

18

--------------------------------------------------------------------------------




 
OILTANKING PARTNERS, L.P.
 
 
 
 
 
 
 
OTLP GP, LLC
Individually and as Sole General Partner of
Oiltanking Partners, L.P.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Laurie H. Argo
 
 
Laurie H. Argo
 
 
President and Chief Executive Officer
 
 
 
 
Address for Notice:
333 Clay Street, Suite 2400
Houston, Texas 77002
Facsimile No.: (713) 381-8200































Signature Page to Seventh Amended and Restated
Administrative Services Agreement

19

--------------------------------------------------------------------------------




Exhibit A
DEFINED TERMS
“Administrative Services Fee” shall have the meaning set forth in Section 2.2.
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Without limiting the foregoing, with respect to EPCO, Dan Duncan LLC
(or any successor entity) shall be deemed an “Affiliate” of EPCO at any time
either (i) a majority of the managers of Dan Duncan LLC are the same individual
persons as the directors of EPCO or (ii) a majority of any voting trustees under
any voting trust that controls a majority of the equity interests entitled to
vote in the election of directors and managers of EPCO and Dan Duncan LLC are
the same persons.
“Agreement” shall mean this Seventh Amended and Restated Administrative Services
Agreement, as it may be amended, modified, or supplemented from time to time.
“Audit and Conflicts Committee” means, with respect to each General Partner, a
committee of the Board of such General Partner, composed entirely of three or
more directors who meet the independence, qualification and experience
requirements established by the Securities Exchange Act and the rules and
regulations of the Commission thereunder and by The New York Stock Exchange,
and, to the extent required under the Partnership Agreement of the applicable
Partnership, at least two of whom also meet the S&P Criteria.
“Audit Right” shall have the meaning set forth in Section 3.2.
“Billing Agent” shall have the meaning set forth in Section 2.4.
“Board” means, with respect to each General Partner, the Board of Directors (or
equivalent thereof) of such General Partner.
“Commission” shall mean the United States Securities and Exchange Commission.
“Effective Date” shall have the meaning set forth in the Preamble.
“EPCO” shall have the meaning set forth in the Preamble.
“EPCO Group” shall mean EPCO, EPCO Holdings and their respective wholly-owned
subsidiaries.
“EPCO Holdings” shall have the meaning set forth in the Preamble.

20

--------------------------------------------------------------------------------




“EPCO Indemnified Party” shall have the meaning set forth in Section 4.2.
“EPCO Losses” shall have the meaning set forth in Section 4.2.
“EPCO Services” shall have the meaning set forth in Section 2.1(a).
“EPD” shall have the meaning set forth in the Preamble.
“EPD Group” shall mean, individually and collectively, EPD GP, EPD, EPOLLC and
any Affiliate controlled (and only so long as such Affiliates are controlled) by
EPD GP, EPD or EPOLLC (as the term “control” is used in the definition of
“Affiliate”), excluding the Oiltanking Group.
“EPD Group Parties” shall mean, individually and collectively, EPD GP, EPD and
EPOLLC, and any other Person who is a member of the EPD Group and is or becomes
a Party to this Agreement after the Effective Date.
“EPD GP” shall have the meaning set forth in the Preamble.
“EPD OLPGP” shall have the meaning set forth in the Preamble.
“EPOLLC” shall have the meaning set forth in the Preamble.
“Excluded Liabilities” shall mean the following liabilities and obligations:
(a)    all indebtedness of EPCO and its Affiliates other than each MLP Group for
borrowed money; and
(b)    any income tax liability of EPCO that may result from the consummation of
the transactions contemplated by this Agreement, as may be amended, or any
predecessor agreement to this Agreement.
“General Partner” shall mean (i) in the case of the EPD Group, EPD GP, and (ii)
in the case of the Oiltanking Group, OTLP GP.
“Independent Director” shall mean an individual who meets the independence,
qualification and experience requirements of The New York Stock Exchange.
“Losses” shall have the meaning set forth in Section 4.1.
“MLP Group” shall mean either of the EPD Group or the Oiltanking Group, as the
case may be.
“MLP Group Parties” shall mean each of the EPD Group Parties and the Oiltanking
Group Parties.
“Oiltanking” shall have the meaning set forth in the Preamble.

21

--------------------------------------------------------------------------------




“Oiltanking Group” shall mean, individually and collectively, OTLP GP,
Oiltanking and any Affiliate controlled (and only so long as such Affiliates are
controlled) by OTLP GP and Oiltanking (as the term “control” is used in the
definition of “Affiliate”).
“Oiltanking Group Parties” shall mean, individually and collectively, OTLP GP,
Oiltanking and any other Person who is a member of the Oiltanking Group and is
or becomes a Party to this Agreement after the Effective Date.
“OTLP GP” shall have the meaning set forth in the Preamble.
“OTNA” shall have the meaning set forth in the Recitals.
“Partnership” shall mean (i) in the case of the EPD Group, EPD, and (ii) in the
case of the Oiltanking Group, Oiltanking.
“Partnership Agreement” shall mean (i) in the case of EPD, the Sixth Amended and
Restated Agreement of Limited Partnership of EPD, dated as of November 22, 2010,
as such agreement may be amended or restated as of the date of this Agreement or
hereafter from time to time, and (ii) in the case of Oiltanking, the First
Amended and Restated Agreement of Limited Partnership of Oiltanking, dated as of
July 19, 2011, as such agreement may be amended or restated as of the date of
this Agreement or hereafter from time to time.
“Party” shall mean any one of the Persons that executes this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Prudent Industry Practices” shall mean, at a particular time, any of the
practices, methods and acts which, in the exercise of reasonable judgment, will
result in the proper operation and maintenance of the assets owned by a Party or
its Affiliates and shall include, without limitation, the practices, methods and
acts engaged in or approved by a significant portion of the industry at such
time with respect to the assets of the same or similar types as the assets owned
by such Party or its Affiliates. Prudent Industry Practices are not intended to
be limited to optimum practices, methods or acts, to the exclusion of all
others, but rather represent a spectrum of possible practices, methods and acts
which could have been expected to accomplish the desired result at a
commercially reasonable cost in a reliable, safe and timely fashion, in
compliance with the applicable limited partnership agreement and limited
liability company agreement and in compliance with all applicable laws. Prudent
Industry Practices are intended to entail the same standards as the Parties
would, in the prudent management of their own properties, use from time to time.
“S&P Criteria” shall mean a duly appointed member of the Audit and Conflicts
Committee of a particular Partnership who had not been, at the time of such
appointment or at any time in the preceding five years, (a) a direct or indirect
legal or beneficial owner of interests in such Partnership or any of its
Affiliates (excluding de minimis ownership interests having a

22

--------------------------------------------------------------------------------




value of less than $1 million), (b) a creditor, supplier, employee, officer,
director, family member, manager or contractor of such Partnership or any of its
Affiliates, or (c) a person who controls (whether directly, indirectly or
otherwise) such Partnership or any of its Affiliates or any creditor, supplier,
employee, officer, director, manager or contractor of such Partnership or any of
its Affiliates.
“Securities Act” shall mean the Securities Act of 1933, as amended, supplemented
or restated from time to time, and any successor to such statute.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time, and any successor to such
statute.
“Services Standard” shall mean, with respect to the performance of the EPCO
Services, the good faith undertaking, on a commercially reasonable basis, to
perform the EPCO Services for an MLP Group, at least the same quality and manner
as EPCO Services were provided by (i) EPCO or its Affiliates to the EPD Group
and (ii) OTNA or its Affiliates to the Oiltanking Group, as applicable, during
the calendar year 2013 and in all material respects in compliance with
applicable laws and Prudent Industry Practices.
“Shared Services” shall mean the performance of services for any one or more
than one of the entities comprising the EPCO Group and any one or more than one
of the entities comprising each MLP Group.
“Sixth Amendment” shall have the meaning set forth in the Recitals.
“Term” means the term of this Agreement, which is the period beginning on the
Effective Date and ending on the earlier of such time as (i) EPCO or its
Affiliates cease to control, directly or indirectly, at least 50% of the voting
interests of either General Partner or such General Partner is no longer the
General Partner of the applicable Partnership, and (ii) this Agreement is
otherwise terminated in accordance with Section 2.13.
“Work Product” shall have the meaning set forth in Section 3.1.



23

--------------------------------------------------------------------------------




Schedule 2.12
OTLP GP, as general partner of Oiltanking Partners, L.P.


OTH GP, LLC, as general partner of Oiltanking Houston, L.P.


OTB GP, LLC, as general partner of Oiltanking Beaumont Partners, L.P.


    
Salaried employees performing services for the foregoing entities with the
following officer or other functions related to any business conducted by
Oiltanking and its subsidiaries pursuant to any contracts with the EPD Group:


Senior Vice President, Commercial and Business Development
Vice President, Engineering
Controller
Commercial Managers
Commercial Operator
Supervisors
Schedulers
Senior Customer Service Assistant and Customer Service Assistants
Revenue Accountant
Revenue Lead
    





24